CORRECTED NOTICE OF ALLOWABILITY
This Office action is in response to the Notice of Allowance dated 01/11/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Notice of Allowance dated 01/11/2021, the Office identified an error in the examiner’s amendment, item number 28, regarding the amendment to claim 12, line 3 (““the cavities of the mold” has been replaced with --- the plurality of cavities of the mold ---”).  The examiner’s amendment to claim 12, line 3, should therefore instead be:
In claim 12, line 3, “the cavities at the bottom of the mold” has been replaced with --- the plurality of cavities at the bottom of the mold ---.
Claims 2-5 and 7-12, as filed on 12/21/2020, and as amended in accordance with the examiner’s amendment in the Notice of Allowance on 01/11/2021, remain allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784